ORDER

PER CURIAM.
Michael Belleville (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 on the merits after an evidentiary hearing. In his motion, movant claims he was denied effective assistance of counsel by the failure of his counsel to litigate a motion to suppress statements prior to movant’s guilty plea.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).